Case 1:17-cr-00101-LEK Document 1169 Filed 02/25/21 Page 1 of 1          PageID #: 14455

                                MINUTE ORDER



  CASE NUMBER:           CRIMINAL NO. 17-00101 LEK
  CASE NAME:             USA vs. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi         REPORTER:        Cynthia Fazio

       DATE:       02/25/2021                  TIME:


 COURT ACTION: EO: Defendant Anthony T. Williams’ MOTION [1168] to o Show
 Unreasonableness of Government's Retention of Badge, Handcuffs and Private Attorney
 General Identification Card, will be considered by Judge Leslie E. Kobayashi as a Non
 Hearing Motion.

 Response Memorandum is due: 3/4/2021.
 Optional Reply Memorandum is due: 3/28/2021.

 Defendant Anthony T. Williams’ MOTION [1168] to o Show Unreasonableness of
 Government's Retention of Badge, Handcuffs and Private Attorney General Identification
 Card; will be taken under submission thereafter. Court to issue Order.

 Submitted by: Agalelei Elkington, Courtroom Manager
